Citation Nr: 1014488	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

2.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), currently rated 30 
percent disabling.  

3.  Entitlement to an effective date earlier than July 25, 
2008, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1967.

The erectile dysfunction matter comes to the Board of 
Veterans' Appeals (Board) from an April 2004 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was filed in June 2004, a 
statement of the case (SOC) was issued in June 2004, and a 
substantive appeal was received in July 2004.  The PTSD 
matters come to the Board from a February 2009 rating 
decision of a VA RO.  A notice of disagreement was filed in 
February 2009.  With regard to the increased rating for PTSD 
issue, an SOC was issued in July 2009, and a substantive 
appeal was received in August 2009.  With regard to the 
earlier effective date for PTSD issue, an SOC was issued in 
November 2009, and a substantive appeal was received in 
November 2009.  

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision with date of notification of April 29, 
2004, a claim by the Veteran for service connection for PTSD 
was denied; a notice of disagreement was not timely received 
to initiate an appeal from that determination.

2.  In a statement received on July 25, 2008, the Veteran 
requested that his claim of service connection for PTSD be 
reopened.

3.  By rating decision in February 2009, the RO established 
service connection for PTSD; an effective date of July 25, 
2008 was assigned for the grant of service connection.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 25, 2008, for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2008.  In May 2008, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Criteria & Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(b)(2)(i); 3.400(q)(1)(ii); 3.400(r).

In the present case, the record shows that the Veteran filed 
a claim of service connection for "mood swings and 
depression" in July 2003.  The Veteran's claim for service 
connection for PTSD was denied by rating decision in April 
2004.  By letter dated in April 2004, the RO informed the 
Veteran that his claim had been denied.  When the RO denied 
the appellant's claim for service connection and the Veteran 
did not appeal within one year of the date of the letter 
notifying him of the denial, that decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2009); 
see also Suttman v. Brown, 5 Vet. App. 127, 135 (1993) 
(section 7105(c) finality also subject to section 5108 
exception).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  In a statement received on July 25, 2008, the 
Veteran requested that his claim of service connection for 
PTSD be reopened.  In a February 2009 rating decision, the RO 
granted service connection for PTSD and assigned an effective 
date of July 25, 2008 for the grant of service connection for 
this disability.  The Veteran disagrees with the effective 
date and argues that the effective date should be governed by 
the claim he filed in 2003.

The effective date to be assigned in a case which has been 
reopened is set by statute.  38 U.S.C.A. § 5110.  In the 
present case, the RO has correctly applied effective date 
legal criteria to assign an effective date of July 25, 2008, 
since this was the date that the Veteran's request to reopen 
his claim was received.


ORDER

Entitlement to an effective date earlier than July 25, 2008, 
for the grant of service connection for PTSD, is not 
warranted.  


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case (SSOC) reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received 
prior to the transfer of a case to the Board, a supplemental 
statement of the case must be furnished to the veteran, and 
his or her representative, if any, as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  
There is no legal authority for a claimant to waive, or the 
RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent SSOC was issued to the Veteran in March 2009 
with regard to the erectile dysfunction claim, and the SOC 
with regard to the PTSD claim was issued in July 2009.  Since 
the issuance of the supplemental statement of the case in 
March 2009 and the SOC in July 2009, and prior to transfer of 
the case to the Board, the Veteran submitted additional 
evidence, including VA treatment records.  The Board's review 
of the claims file fails to show any SSOC issued after 
receipt of the additional evidence.  In other words, the 
record does not show that the RO has reviewed the new 
evidence and issued an SSOC for the issues of entitlement to 
increased ratings for erectile dysfunction and PTSD as 
contemplated by regulation.  Under the circumstances, these 
matters must be returned to the RO for review of the 
additional evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded 
record, to include all evidence 
received since the March 2009 SSOC with 
regard to the erectile dysfunction 
issue and the July 2009 SOC with regard 
to the PTSD issue, and determine if 
increased ratings are warranted.  The 
Veteran should be furnished an SSOC and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


